The Chancellor.
Application is made to set aside the inquisition in this •case, by which Kenneth Jewell was found to be an habitual •drunkard, and to be incapable of managing his estate, and to be wasting it. The notice of taking the inquisition was ■served on Jewell, on the 8th of June. He was then confined in the lunatic asylum near Trenton. The inquisition was to take place on the 16th of June. On the 9th, he wrote to the commissioners, from the asylum where he was still confined, that he would be ready for trial on the day appointed, and on the same day he wrote to two counsellors-at-law of Princeton, *299requesting them to appear and act for him on the inquisition. They did not, however, for some reason, receive the letter until the morning of the 16th. They appeared before the commissioners at the time and place specified in the notice, and asked an adjournment of the inquisition for two weeks, in order that they might make the necessary preparation for the trial. The motion was denied, and the inquisition proceeded. Jewell was still in the asylum. The counsel cross-examined the witnesses produced before the inquest. The action of the commissioners in refusing the adjournment, is good ground for setting aside the inquisition. Under the circumstances, the application was most reasonable, and a postponement for a reasonable time should have been granted. Whitenack’s ease, 2 Green’s Gh. R. 252. The inquisition will be set aside, and a new commission will be ordered.